1
2
3                                 UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5     RONALD J. ALLISON,                                           Case No. 2:20-cv-00168-RFB-NJK
6                                                Plaintiff                       ORDER
7            v.
8     CLARK COUNTY DETENTION CENTER,
9                                             Defendant
10
11   I.     DISCUSSION

12          Plaintiff, who is an inmate in the custody of the Clark County Detention Center (“CCDC”),

13   has filed a “Lawsuit for Life Endangerment.” Docket No. 1. Plaintiff has not filed a complaint or

14   an application to proceed in forma pauperis in this matter.

15          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

16   complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff until February

17   29, 2020, to submit a complaint to this Court.

18          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

19   application to proceed in forma pauperis and attach both an inmate account statement for the past

20   six months and a properly executed financial certificate. Plaintiff will be granted an opportunity

21   to file an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for

22   this action. If Plaintiff chooses to file an application to proceed in forma pauperis, he must file a

23   fully complete application to proceed in forma pauperis, including an inmate account statement

24   for the past six months and a properly executed financial certificate.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

27   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well as the

28   document entitled information and instructions for filing an in forma pauperis application.
1            IT IS FURTHER ORDERED that, no later than February 29, 2020, Plaintiff will either:
2    (1) file a fully complete application to proceed in forma pauperis, on the correct form with
3    complete financial attachments, including an inmate account statement for the past six months and
4    a properly executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or (2) pay the
5    full $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative
6    fee).
7            IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court no later
8    than February 29, 2020.
9            IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the approved
10   form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The Clerk of the Court
11   will also send Plaintiff a copy of his Lawsuit for Life Endangerment. Docket No. 1.
12           IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
13   dismissal of this action may result.
14           IT IS SO ORDERED.
15           DATED: January 30, 2020.
16
17                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28                                                   -2-
